LAWSON, Justice.
We granted the petition for writ of certiorari filed by Hon. Whit Windham and Hon. Thomas E. Huey, Jr., as Circuit Judges of the Tenth Judicial Circuit of Alabama, to review the decision and judgment of the Court of Civil Appeals in the case of Ex parte Colonial Refrigerated Transportation, Inc., a Corporation (In re
State of Alabama v. Colonial Refrigerated Transportation, Inc., a Corporation), 48 Ala.App. 46, 261 So.2d 767.
The writ was duly issued and the cause was submitted here on December 7, 1971, upon the transcript, briefs and oral argument. — Supreme Court Rule 39, as amended.
After further consideration of the opinion of the Court of Civil Appeals, we entertain the view that the conclusion reached by that court is correct. It follows that the judgment of the Court of
Civil Appeals is due to be affirmed. It is so ordered.
Affirmed.
HEFLIN, C. J., and MERRILL, HARWOOD, BLOODWORTH, MADDOX and McCALL, JJ., concur.
COLEMAN, J., dissents.